REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
 	Examiner concurs with Applicant’s assessment that the prior art of Kim “does not disclose or teach that the controller can adjust at least one of a driving signal for driving the emissive display and a driving signal for driving the transparent display according to a light intensity of a transmitted light of the electronic apparatus and a light intensity of a display light of the electronic apparatus.” Emphasis removed, see Applicant Arguments/ Remarks dated September 22, 2021 at pg. 6.
 	Thus, claims 1-10 are allowable because prior art fails to teach or suggest, either alone or in combination, in independent claim(s) 1:  
 	“wherein the driving circuit adjusts at least one of a first driving signal for driving the display unit  and a second driving signal for driving the transparency controlling unit according to a light intensity of a transmitted light of the display device and a light intensity of a display light of the display device.”  See ¶0035, ¶0038 and ¶0040 of the specification as filed. 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692